Citation Nr: 1737257	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-19 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION


The Veteran had active military service from July 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2015 and December 2015.  This matter was originally on appeal from rating decisions in August 2010 and December 2011 of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

In January 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates, and the Veteran testified in January 2015, that he has been treating at the VA since 1973.  The Veteran testified that he began treating for his headaches and his back pain in 1973/1974.

In May 1983, VA treatment records were requested for 1973, and records of testing for potential genitourinary problem and treatment for prostatitis were associated with the file.  On the September 1983 rating decision, the RO made a note to request that the Veteran furnish continuity of medical treatment for lumbosacral strain showing in service from December 1972 to the present time for reconsideration of entitlement to service connection.  On the Veteran's application for compensation in 1983, he indicated that he had treated at VAMC in Miami for a stomach infection since 1982. On the Veteran's application for compensation in 1985, he indicated that he had treated at VAMC in Miami for stomach problems in 1973.  On the Veteran's application for compensation in 2013, he indicated that he had treated at VAMC in Miami from 1972.  

It is unclear whether the RO ever requested the VA treatment records dating from 1972 for a lumbar spine condition.   The Board notes that there were only two days in 1972 in which the Veteran would have been treated at VAMC Miami; nevertheless, it is not outside the realm of possibility that he did so.  The Board notes that there are limited VA treatment records dated from 1997 to 2012 and more complete treatment records from March 2014 to January 2016.  As such, it is the Board's opinion that an effort should be made to obtain and associate all VA treatment records from 1972 to 2012.   

Further, there is evidence in the record that the Veteran had a motor vehicle accident on August 30, 2000 at which time he was seen at Deering Hospital.  The Veteran should be asked to provide authorization to obtain any private treatment records associated with the motor vehicle accident.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to confirm that he received treatment for his lumbar spine and migraine headache conditions at the VA medical center in Miami from 1972 to 2012; or if he treated at a different VA medical facility, he should be requested to identify such facility as well as the approximately dates of treatment.  An attempt should then be made to obtain all VA treatment records identified by the Veteran and associate them with the file.  If there is no response from the Veteran, all records for VA treatment from 1972 to 2012 should be requested from VAMC Miami.  

The Veteran should also be provided with the necessary authorization form for the release of private treatment records from Deering Hospital for treatment of the Veteran subsequent to a motor vehicle accident on August 30, 2000.  An attempt should then be made to obtain these records and associate them with the file.  

If any records requested cannot be located, a formal finding of unavailability should be issued and the Veteran should be notified that these records were not found.  All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

2.  If and only if, additional pertinent medical evidence is added to the file, an addendum opinion should be requested from an appropriate VA examiner, preferably a physician with expertise in diagnosing and treating disorders of spine.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's lumbar spine condition began in service, was caused by service, or is otherwise etiologically related to service. 

In rendering the requested opinion, the examiner should address the lay statements by the Veteran of ongoing back pain since 1972 and the motor vehicle accident on August 30, 2000. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  If, and only if, additional pertinent medical evidence is added to the file, an addendum opinion should be requested from an appropriate VA examiner, preferably a physician with expertise in diagnosing and treating migraine headache disorders.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  

The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's migraine headaches began in service, was caused by service, or is otherwise etiologically related to service. 

In rendering the requested opinion, the examiner should address the lay statements by the Veteran and of ongoing migraine headaches since 1972. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




